Citation Nr: 0828629	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a stab 
wound to the left low back.

2.  Entitlement to service connection for residuals of a stab 
wound to the left forearm.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July to November 1946 
and from May 1951 to April 1953.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which denied a claim for service 
connection for residuals of a scar on the left side of the 
back.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the appellant's advanced 
age.  38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  No residual disability involving a scar of the left lower 
back is currently shown.

2.  Prior to the promulgation of a decision in the appeal, 
the appellant requested that the appeal as to the issue of 
service connection for residuals of a stab wound to the left 
forearm be withdrawn.


CONCLUSIONS OF LAW

1.  Residuals of a stab wound to the left low back were not 
incurred in or aggravated by service; disabling residuals of 
a stab wound to the low back are not shown.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for withdrawal of a Substantive Appeal With 
on the issue of residuals of a stab wound to the left forearm 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  Service connection will 
be presumed for certain chronic diseases enumerated in 
38 C.F.R. § 3.309, which includes arthritis, if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Residual Scarring of the Left Low Back

The veteran testified during his June 2008 hearing before the 
undersigned Veterans Law Judge that he believed service 
connection was warranted for residuals of an injury to the 
low back that he reported he had sustained in service.  He 
has indicated that he was stabbed in the low back by a German 
soldier with whom he got into a fight in December 1951 in 
Germany.  

Following the stabbing, he reported that he was stitched up 
and treated at the Frankfurt Hospital for one to two weeks.  
He attributes pain in the lower back and an uncomfortable 
scar to the reported stabbing in service.

Available service treatment records are silent as to 
complaint, treatment, or diagnosis referable to a left low 
back stabbing injury.  A service treatment record dated in 
1946 noted a scar on the right side of the back, and a 1955 
enlistment examination noted a one inch scar of the 
posterior, left side.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the competent evidence does not demonstrate a 
current disability.  The September 2005 VA medical examiner 
diagnosed an "asymptomatic" scar of the left lower back 
with "no residual disability."  There is no other medical 
evidence in the record which addresses whether there is a 
current disability involving a scar of the low back.  As the 
record fails to demonstrate a current disability, service 
connection is not warranted.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for residuals of a low back scar and there 
is no doubt to be otherwise resolved.  As such, the appeal is 
denied.



Residual Scarring Left Forearm 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, in writing or on the record at a hearing.  38 
C.F.R. § 20.204(b) (2007).  

The appellant withdrew his appeal as to the left forearm 
issue on the record during his June 2008 hearing before the 
undersigned Veterans Law Judge.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for left forearm scarring, as the 
claim has been withdrawn, there is no need to discuss VCAA 
application.

With respect to the claim for low back scarring, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in September 2005 that fully addressed the notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

There is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Regardless, the veteran was informed of the Dingess 
requirements in a May 2007 letter.
  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  While he provided additional 
evidence at the time of his hearing in June 2008, he provided 
a waiver of RO review of the evidence in the first instance.  
38 C.F.R. § 20.1304.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, service treatment records, VA treatment 
records, private treatment records and medical opinions, and 
a VA examination report have been developed in connection 
with the claim on appeal.  The Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim.  

As the Board finds that all necessary development has been 
accomplished, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a stab wound to the left 
low back is denied.

The appeal as to the claim for service connection for 
residuals of a stab wound to the left forearm is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


